          Case 7:20-cr-00021-CS Document 43 Filed 12/28/20 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 28, 2020
BY ECF

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Grafton E. Thomas, 20 Cr. 21 (CS)

Dear Judge Seibel:

        The Government writes, with the consent of the defendant through counsel, to request an
extension of time from December 28, 2020, until January 8, 2021, for the parties to provide the
Court with a proposed date for an evidentiary hearing pursuant to 18 U.S.C. § 4241(d)(2)(A). The
reason for this request is that due to holiday schedules of the relevant doctors, the Government has
been unable to speak to the doctors who have examined the defendant since his arrest to determine
if the Government will call any witnesses in addition to Dr. Baecht (the author of the competency
restoration report provided to the Court on November 10, 2020), and the availability of any such
potential witnesses for a hearing in January.

        Specifically, the Government has attempted to contact Dr. Baecht, Drs. Segal and Casarella
(the doctors who provided psychiatric reports to Rockland County Court), and Dr. Schlessinger
(the MCC doctor who provided this Court with a psychiatric competency report on March 20,
2020). To date, the Government’s efforts to reach Dr. Baecht and Dr. Schlessinger have been
unsuccessful, and Drs. Segal and Casarella have informed the Government that they are not
available to speak to the Government until next week at the earliest. Accordingly, the Government
submits that the requested extension is necessary in order to provide the Government sufficient
time to speak to the above-referenced doctors to determine whether the Government intends to call
them as witnesses, and, if so, their availability for a hearing. The Government remains mindful of
          Case 7:20-cr-00021-CS Document 43 Filed 12/28/20 Page 2 of 2




the Court’s proposal to hold the hearing before January 19, 2021, and will make every effort to
enable the hearing to be scheduled before that date.




                                                     Respectfully submitted,


                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York


                                               By:              /s/
                                                     Lindsey Keenan
                                                     Lara Eshkenazi
                                                     Kimberly Ravener
                                                     Assistant United States Attorneys
                                                     (212) 637-2758 / 2358 / (914) 993-1907

cc:    Defense Counsel, via ECF




                                              2
